DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2020 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhuyan et al. (Single shot high aspect ratio bulk nanostructuring of fused silica using chirp-controlled ultrafast laser Bessel beams, Appl. Phys. Lett. 104 Jan 2014). Bhuyan . 
The limitation of producing damage tracks by using a line-focus beam makes the claim a product by process claim, see MPEP § 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (i.e., differences in product characteristics), and not on its method of production.  In this instance, all that is claimed is an article with damage tracks having the claimed length and diameter, which is shown by Bhuyan, who used a laser to produce the same characteristics in the glass article.
Regarding claim 17, Bhuyan further teaches diameters in the range of 200nm to 800nm can be achieved, which includes a diameter as small as 200nm (first page 2nd paragraph).
Claims 1, 5-6, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhuyan et al. (2015/0299018) in view of Bhuyan et al. (Single shot high aspect ratio bulk nanostructuring of fused silica using chirp-controlled ultrafast laser Bessel .
The limitation of producing damage tracks by using a line-focus beam makes the claim a product by process claim, see MPEP § 2113. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (i.e., differences in product characteristics), and not on its method 
Regarding claims 5-6, Bhuyan teaches a disrupted or modified area surrounding the damage tracks with a diameter of less than 1 times the diameter of the damage track. Since the damage track can have a diameter as small as 500nm, then the disrupted area clearly has a diameter less than 10 microns ([0033]). 
Regarding claim 14, Bhuyan discloses the claimed product of a glass substrate having a plurality of damage tracks made using a laser.  It would appear the only structure implied this product by process claim is the production of damage tracks, which is disclosed by Bhuyan.
Regarding claim 18, Bhuyan teaches the damage tracks each can have an aspect ratio of in the range of 20 to 500, which includes 20:1 ([0071]).
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bhuyan et al. (2015/0299018) and Bhuyan et al. (Single shot high aspect ratio bulk nanostructuring of fused silica using chirp-controlled ultrafast laser Bessel beams, Appl. Phys. Lett. 104 Jan 2014) as applied to claim 1 above, and further in view of Hosseini et al. (2013/0126573) and the data sheet for Corning® EAGLE XR™ glass substrates. Bhuyan does not specify the type of glass used for the substrate, but does teaches other prior art that also produces a glass substrate having a plurality of damage tracks, such as Hosseini WO 2012/006736 ([0007]), which is represented by Hosseini et al. (US PGPub 2013/0126573).  Hosseini teaches the glass substrate can be a flat panel display ([0101]), but doesn’t specify the composition of the display glass. Corning . 
Regarding claims 5-6, Hosseini also teaches a disrupted or modified area surrounding the damage tracks with a diameter of 10 microns
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhuyan et al. (2015/0299018) and Bhuyan et al. (Single shot high aspect ratio bulk nanostructuring of fused silica using chirp-controlled ultrafast laser Bessel beams, Appl. Phys. Lett. 104 Jan 2014), as applied to claim 1 above, and further in view of Koyo et al. (2009/0013724).  Bhuyan teaches a glass substrate, but fails to disclose an etching step. Like Bhuyan, Koyo discloses a glass substrate having a plurality of damage tracks therein, wherein the substrate is transparent to at least one wavelength in a range from 390nm to 700nm ([0008]-[0009],  [0021], figures 1 and 2). Koyo further teaches the damage tracks can be treated to produce through holes, by etching the damage tracks ([0041]). Koyo also specifies the glass substrate etches with a material removal rate of less than 2µm per minute when subject to specific etching conditions ([0085]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a similar etching rate, as both teach using glass substrates.
Regarding claims 9 and 11, Koyo teaches etching to form cylindrical holes ([0039]), which suggests a Thiele modulus of etching of less than 2.

Response to Arguments
Applicant’s arguments, filed October 22, 2020 with respect to the 102 rejection of claim 1 under Bhuyan I have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bhuyan II.
Applicant further argues the rejection of claim 1 under Bhuyan II, and states Bhuyan II fails to disclose damage tracks formed by a line-focus beam. Claim 1 is a product by process claim. Even though it is limited by the method of a line-focus beam, the determination of patentability is based on the product itself and not on the method of production. The only structure implied by the process of a line-focus beam is a long and narrow damage track in the glass article. Since the product of Bhuyan is the same as the product of claim 1, then the product claim is met. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741